Title: From Thomas Jefferson to Thomas Pleasants, 11 September 1780
From: Jefferson, Thomas
To: Pleasants, Thomas



Sir
Richmond September 11th. 1780

I have [been] waiting hoping to see Mr. Ross. I suppose his indisposition detains him. In the mean time a matter of pressing emergency will not admit a longer delay. It is the sending cloathing or something which may procure it, to our officers in Charlestown. An idea on this subject which you dropt in conversation with me has made impression and led me to enquiries which have proved it was just. I mean the converting tobacco which cannot be sent to Charles Town into hard money or good bills and forwarding that to them. [From] your assurances that this operation was practicable I was led to suppose you might yourself be willing to give hard money or good bills for tobacco, or at least that you coud inform me who woud. We have in our possession notes for two or three hundred hhds. and belonging to us (the notes for which may be got by sending expresses) eight or nine hundred hhds. more. Of this we woud gladly convert six hundred hogsheads into hard money or good bills. Very little of this tobacco is on James river, nearly the whole on Potowmack and Rappahanock. Some of this is old, and some light. We will bear the expence of reinspecting, and reweighing to make them agreeable to the purchaser. Will it suit you to purchase, or can you tell me who woud probably purchase on these terms? If you can do nothing in this matter, be so good as to advise me as a friend what I can best do for I am no merchant nor have as yet any public officer on whom I can put this business. I send the Bearer express to you and shall hope [to receive] your answer by him, and am with great esteem, your friend and servant,

Th: Jefferson

